To vacate an order granting a new trial in an action of ejectment.
Denied October 5, 1870.
The case had been twice tried. The first trial had been reversed upon a writ of error to the Supreme Court. On the second trial verdict and judgment passed for relator. An application was made, under Sec. 1589 of the Comp. Laws, and a new trial was granted.
Held, that the new trial in question is the first new trial under this section; that if a judgment has been wrongfully obtained as by error of law or fact, it is subject to reversal, being reversed the case stands the same as though no such judgment had ever been rendered.